Citation Nr: 1404370	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for left femur fracture, prior to May 8, 2012.

2.  Entitlement to an increased disability rating for limited extension, old fracture, left femur, rated as 10 percent disabling from May 8, 2012.

3.  Entitlement to an increased disability rating for limited adduction, old fracture, left femur, rated as 10 percent disabling from May 8, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 through October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which among other issues, granted service connection for residuals of a fractured left femur, effective from November 1, 2007 with an initial noncompensable (zero percent) disability rating.  The Veteran has perfected a timely appeal of the RO's decision as to that issue.

After receipt and review of additional evidence, the RO issued a May 2013 rating decision which granted separate 10 percent disability ratings, both effective from May 8, 2012, for limited hip extension and limited hip adduction.  Notwithstanding this partial grant, the RO presumes that the Veteran seeks the maximum possible benefit in connection with his claim and retains jurisdiction over that matter.  AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2009 substantive appeal, the Veteran requested that a Central Office hearing, to be held at the Board's offices in Washington, D.C., be scheduled in this matter.  Accordingly, a Central Office hearing was scheduled to take place in January 2014 and notice to that effect was mailed to the Veteran in November 2013.  Nonetheless, the Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for his failure to appear; nor have they asked that the Board reschedule the hearing.

This appeal initially included multiple other issues that were initially preserved for appeal in the Veteran's February 2009 Notice of Disagreement.  However, neither the Veteran nor his representative has perfected the appeal as to these other issues.  Indeed, the Veteran's May 2009 substantive appeal expressly perfects the Veteran's appeal only as to the issue of entitlement to a higher initial disability rating for service-connected residuals of his fractured left femur.  For these reasons, the Board accepts jurisdiction only over the issues pertaining to the disability ratings assigned for the Veteran's service-connected residuals of left femur fracture.
FINDINGS OF FACT

1.  Prior to May 8, 2012, the Veteran's residuals of left femur fracture included limited motion of the left leg, thigh, and hip which included flexion to 125 degrees, extension to 30 degrees, hip adduction to 25 degrees, hip abduction to 45 degrees, external rotation of the hip to 60 degrees, and internal rotation of the hip to 40 degrees; however, was not manifested by any instability, ankylosis, flail joint, false joint, or malunion or nonunion of the femur and tibia.

2.  From May 8, 2012, the Veteran's residuals of left femur fracture included limited motion of the left leg, thigh, and hip which included flexion to 120 degrees, extension to zero degrees, and loss of hip adduction that was less than 10 degrees but was productive of inability to cross his legs; however, was not manifested by any instability, ankylosis, flail joint, false joint, or malunion or nonunion of the femur and tibia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for left femur fracture, prior to May 8, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2013).

2.  The criteria for an increased disability rating for limited extension, old fracture, left femur, rated as 10 percent disabling from May 8, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2013).

3.  The criteria for an increased disability rating for limited adduction, old fracture, left femur, rated as 10 percent disabling from May 8, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a December 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for disabilities related to his fractured left femur.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's June 2008 rating decision.

Insofar as the notice requirements concerning the Veteran's appeal for a higher initial disability rating for the service-connected residuals of his fractured left femur, the notice provided by the December 2007 letter would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for each of the issues identified above was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, and lay statements have been obtained and associated with the record.  The Veteran has not identified, and in fact has denied having any, medical treatment for his claimed condition.  Hence, the Board is not under an obligation to seek out treatment records.  VA examinations if the Veteran's left leg disability were afforded in January 2008 and May 2012.  An addendum to correct a typographic error in the VA examiner's May 2012 report was also received in March 2013.  Moreover, evidence received since the more recent May 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of the disability.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the disability associated with the Veteran's left femur fracture, in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.
II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The Board notes that the June 2008 rating decision granted service connection for left knee osteoarthritis and assigned a 10 percent initial disability rating, effective from November 1, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  As a separate disability rating has already been assigned for osteoarthritis in the Veteran's left knee, the Board will not consider the extent of the Veteran's left knee disability in relation to the service-connected residuals of his left femur fracture.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet App 259 (1994) (noting that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, as such a result would overcompensate the claimant for the actual impairment of his earning capacity).

	A.  Prior to May 8, 2012

Prior to May 8, 2012, the Veteran's service-connected residuals of his in-service left femur fracture were assigned a non-compensable disability rating in accordance with 38 C.F.R. § 4.71a, DC 5255.

DC 5255 provides the rating criteria for disabilities marked by impairment of the femur.  Under those criteria, a 10 percent disability rating is assigned for disabilities marked by malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent disability rating is appropriate for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is awarded for disabilities marked by fracture of the surgical neck of the femur, with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, but with weightbearing preserved with aid of brace.  A maximum schedular 80 percent disability rating is assigned for disabilities marked by fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).

The pertinent evidence includes assertions made by the Veteran in his November 2007 claim, in which he alleged that his left femur is shorter than his right.  In support of his claim, he references specific records in his service treatment records, including:  a June 2003 DeWitt Army Hospital record which showed that the left femur was malunited with his left leg, resulting in shortening of one centimeter of the left leg; and a January 1985 record Rammstein Air Base medical record which showed positive Tinel's sign over the lateral femoral cutaneous nerve.

During a January 2008 VA examination, the Veteran denied having any current pain, and also denied having any history of infection, hospitalization, or surgery.  He denied that he was receiving any current medical treatment.  During physical examination, the Veteran was in no acute distress and demonstrated normal gait and posture.  Measured leg lengths were 93 centimeters bilaterally.  Examination of the left femur, tibia, and fibula were normal.  Demonstrated left hip motion included leg flexion to 125 degrees, leg extension to 30 degrees, hip adduction to 25 degrees, hip abduction to 45 degrees, external rotation of the hip to 60 degrees, and internal rotation of the hip to 40 degrees.  Again, repetitive motion of the left hip was not productive of any further loss of motion.  There was no evidence of instability in the left leg or malunion of the femur and tibia.  X-rays of the left femur showed a well-healed fracture of the distal shaft.

In his May 2009 substantive appeal, the Veteran alleged again that his left leg was shortened by two centimeters as a result of his left femur being set following his in-service injury.  He also stated that he had 90 percent posterior displacement of the distal femoral fragment and 13 degrees of posterior angulation at the fracture site.  Functionally, he reported that he had a permanent limp and loss of left leg motion.

The evidence does not show that the Veteran is entitled to a compensable disability rating for the service-connected residuals of his left femur fracture for the period before May 8, 2012.  In that regard, the evidence does not show that the residuals from the Veteran's left femur fracture include any malunion of the femur.  In that regard, the Board acknowledges the Veteran's contentions that malunion of the left femur was noted during in-service treatment in 2003.  Nonetheless, the January 2008 VA examination did not reveal any contemporaneous or current findings of malunion or nonunion of the femur.  Further, the medical evidence also did not indicate the presence of false hip joint.  Accordingly, the Veteran is not entitled to a compensable disability rating pursuant to DC 5255 prior to May 8, 2012.

Although the Veteran has not urged the application of any specific rating criteria, the Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In that regard, the Board notes that additional rating criteria are available in this case under 38 C.F.R. § 4.71a, DCs 5251, 5252, and 5253.  These criteria contemplate disability ratings based upon loss of motion of the hip.  Other criteria are also expressed under DC 5250; however, in the absence of any evidence of ankylosis of the left hip joint, those criteria do not apply in this case.

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.

Under DC 5252, which contemplates ratings based upon loss of thigh flexion, a 10 percent disability rating is assigned where flexion is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees.  A 30 percent disability rating is proper where flexion is limited to 20 degrees.  Finally, a 40 percent maximum schedular disability rating is assigned where flexion is limited to 10 degrees.

Under DC 5253, which considers impairment of the thigh, a 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10 percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20 percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.

Disabilities of the musculoskeletal system, such as the disability at issue here, are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Even under the criteria of DCs 5251, 5252, and 5253, the Veteran is not entitled to a compensable disability rating prior to May 8, 2012.  In that regard, the evidence shows that the Veteran was able to extend to 30 degrees.  Demonstrated left hip flexion was to 125 degrees.  The Veteran also demonstrated the ability to internally rotate and externally rotate his left hip to 40 degrees and 60 degrees respectively.  Mindful of the foregoing criteria under DeLuca, the Board notes that repetitive motion of the left hip was apparently not productive of additional symptoms or further loss of motion or function.  In view of the extent of pain-free motion shown by the Veteran, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for a compensable disability rating under DCs 5251, 5252, and 5253.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5251-5253.  Accordingly, the criteria for a disability rating in excess of 10 percent, pursuant to the criteria under the General Formula, have not been met.

For the period prior to May 8, 2012, the criteria for a compensable disability rating for residuals of a left femur fracture have not been met.  For this reason, the Veteran's claim for a compensable disability rating for residuals of a left femur fracture prior to May 8, 2012 is denied. 38 C.F.R. §§ 4.3, 4.7.

	B.  From May 8, 2012

From May 8, 2012, the Veteran's residuals of left femur fracture have been rated as 10 percent disabling, based upon loss of thigh extension pursuant to DC 5251 and loss of thigh adduction pursuant to DC 5253.  The express criteria under those rating codes are provided above.

The pertinent evidence consists only of the findings from a May 2012 VA examination and March 2013 VA examination addendum.  During the May 2012 examination, the Veteran apparently did not report any symptoms and denied having any flare-ups.  He also denied having any history of left hip replacement surgery and did not indicate any current treatment.  In the examination report, the examiner noted malunion or nonunion of the femur and evidence of fracture of the shaft of the or neck.  In a March 2013 addendum, however, the examiner amended his findings by noting that x-rays of the hip taken during the examination actually did not show any malunion or nonunion of the femur.

The remaining findings from the May 2012 VA examination were undisturbed by the March 2013 addendum.  In that regard, the Board notes that the other findings expressed in the May 2012 report include that the left leg was measured as being two centimeters shorter than the right leg.  Demonstrated left thigh flexion was to 120 degrees, left thigh extension was full to zero degrees, and hip adduction was limited to the point where the Veteran was unable to cross his leg.  Although the specific extent of left hip abduction is not reported by the examiner, the examiner does expressly note that the extent of lost abduction was less than 10 degrees.  Repetitive motion of the left hip was not productive of any further loss of motion.  Muscle strength tests of the left hip were normal.  The Veteran did not require any assistive devices for walking.  Nonetheless, the examiner concluded that the Veteran's ability to work was impaired by difficulty walking, squatting, and bending; however, the examiner does not expressly find, nor does the Veteran assert, that the Veteran was unable to work due to his disability.

The Board finds that the Veteran is not entitled to a disability rating higher than 10 percent for loss of extension of the left thigh attributable to his service-connected left femur fracture, for the period from May 8, 2012, given his demonstrated ability to produce full extension to zero degrees. 

Similarly, the Board also finds that the Veteran is not entitled to a disability rating higher than 10 percent for loss of left thigh adduction pursuant to DC 5253.  In that regard, the testing performed during the May 2012 examination showed that the Veteran's left hip adduction was limited to the point where the Veteran was unable to cross his leg.  Although the specific extent of left hip abduction is not expressed by the examiner in terms of degrees, the examiner does expressly note that the extent of lost abduction was less than 10 degrees.  Under the circumstances, the extent of demonstrated lost left hip adduction falls squarely within the criteria for a 10 percent disability rating, while failing to meet the criteria for a 20 percent disability rating under DC 5253.

Again, the Board is cognizant of the aforementioned rating considerations identified by the Court in DeLuca.  Nonetheless, the evidence does not show that the Veteran's ability to extend or adduct his left hip was diminished further after repetitive motion, or, that repetitive motion was productive of any symptoms such as pain, weakness, fatigue, or incoordination.  Accordingly, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for higher disability ratings under DC 5251 or DC 5253.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5253.

Consistent with Schafrath, the Board has also considered application of various other provisions of Title 38 Code of Federal Regulations.  Schafrath, 1 Vet. App. at 594.  In doing so, the Board notes that additional rating criteria are available under the aforementioned DC 5252, which is described fully above.  Nonetheless, given the extent of pain free left thigh extension shown by the Veteran during the March 2012 examination, a disability rating higher than 10 percent may also not be awarded pursuant to DC 5252 (which requires flexion limited to 30 degrees in order for a disability rating higher than 10 percent).  The Board also notes additional criteria under DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (which requires malunion, nonunion, or flail joint of the femur); however, in the absence of any ankylosis or flail joint, those criteria are inapplicable to this case.

For the period from May 8, 2012, the criteria for disability ratings higher than 10 percent for limited extension and limited adduction, as residuals of a left femur fracture, have not been met.  To that extent, the Veteran's claim is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Additional Considerations

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the Board finds that the record does not show that the disability associated with the Veteran's left femur fracture is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's lumbar spine disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's left femur fracture.  As discussed above, higher ratings are available under potentially applicable diagnostic codes; however, the Veteran's disability has not been productive of the manifestations necessary to warrant higher ratings under those criteria.  Although the Veteran's primary symptom appears to be loss of left leg motion, such manifestations have already been contemplated by the assigned disability ratings.  In the absence of any objective evidence of further loss of motion or functional loss, a higher disability rating is not warranted.  Moreover, there is no evidence that the Veteran's disability has required hospitalization or surgical intervention.  Similarly, although the Board notes that some impairment of the Veteran's occupation was noted during the May 2012 examination, overall, the evidence does not suggest that the Veteran's employment has been affected to a degree beyond that already contemplated by the assigned disability ratings.  In view of the foregoing, it cannot be said that the available schedular ratings are inadequate for rating the Veteran's disability.

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's service-connected residuals of left leg fracture, under the provisions of 38 C.F.R. § 3.321(b)(1) , have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.



ORDER

Entitlement to a compensable initial disability rating for left femur fracture, prior to May 8, 2012, is denied.

Entitlement to an increased disability rating for limited extension, old fracture, left femur, rated as 10 percent disabling from May 8, 2012, is denied.

Entitlement to an increased disability rating for limited adduction, old fracture, left femur, rated as 10 percent disabling from May 8, 2012, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


